Citation Nr: 1509506	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-12 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to either a left shoulder disability, a back disability, and/or temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to increases in the ratings for residuals of a left shoulder strain (left shoulder disability), currently assigned "staged" ratings of 0 percent prior to September 20, 2012 and 20 percent from that date.

5.  Entitlement to a compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to December 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 (neck, bilateral wrist, low back, and left shoulder) and June 2014 (headaches) rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The June 2009 rating decision, in pertinent part, continued a 0 percent rating for the left shoulder disability.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In April 2014, the Board remanded the matters of service connection for neck and bilateral wrist disabilities, whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and the rating for a left shoulder disability for additional development.  In September 2014, the RO increased the rating for the left shoulder disability to 20 percent, effective September 20, 2012.  

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.





REMAND

The Board's April 2014 remand instructed the AOJ to secure the Veteran's outstanding private treatment records.  In accordance with the Board's directives, the AOJ, by letter in April 2014, requested the Veteran to complete authorizations for any and all non-VA health care providers who provided treatment for his orthopedic disabilities.  He did not respond.  In November 2014, he submitted a statement indicating that he has submitted records which have not been associated with the record.  He indicated that he is receiving ongoing care for his neck, back, wrist, and shoulder and can provide updated records.  [The Board notes that complete records of treatment are pertinent evidence, and must be secured; i.e., submissions of partial records are not fully responsive to the request for authorization for VA to secure complete private treatment records.]

Furthermore, regarding the claims of service connection for neck and back disabilities, the threshold critical question is whether the Veteran has such disabilities.  A review of the record found notations of cervicalgia, lumbago, and somatic dysfunction of the cervical and lumbar regions.  It is not clear whether these notations reflect a chronic disability, or merely document reports of pain (which of itself is not a compensable disability).  This is a medical question and a VA examination to secure a medical advisory opinion is required.  

Regarding the claim of service connection for a bilateral wrist disability, the Board notes that the April 2009 VA examination report shows a diagnosis of left wrist sprain; however, the Veteran's right wrist did not appear to be examined (except for diagnostic imaging).  He has claimed that he injured both wrists in service due to wear and tear from participating in physical training.  It may be conceded that he engaged in extensive physical training.  An examination to determine whether he  has a current chronic wrist disability related to his activities in service is necessary.

The Veteran's service personnel records show that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  If a VA examiner finds that the Veteran's complaints of neck, back, and/or wrist pain do not reflect a chronic disability, a medical opinion regarding whether his current symptoms are indicia of an undiagnosed illness manifested by joint pains is necessary.  See 38 C.F.R. § 3.317(b)(5).

Further, a June 2014 rating decision denied the Veteran an increased rating for tension headaches.  Correspondence from the Veteran received later that month expresses disagreement with the denial and is reasonably interpreted as a (timely) notice of disagreement with the June 2014 rating decision.    The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for the orthopedic disabilities (of the neck, wrist, low back, and left shoulder) at issue, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include the treatment records of Dr. Ebel, Walk Chiropractic, and 5 Star Chiropractic).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that the private treatment records are received.

2.  The RO should then arrange for the Veteran to be scheduled for an orthopedic examination to determine the existence, nature and likely etiology of any disability manifested by neck, back, and wrist pain.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a chronic disability(ies) manifested by neck pain?  The examiner should specifically comment on the notations of cervicalgia and somatic dysfunction of the cervical region.  Identify any such disability by diagnosis.

(b)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service.

(c)  If a neck disability is determined to not be related directly to the Veteran's service, please indicate whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by the Veteran's service-connected left shoulder disability and/or TMJ?

(d)  Does the Veteran have a chronic disability(ies) manifested by back pain?  The examiner should specifically comment on the notations of lumbago and somatic dysfunction of the lumbar region.  Identify any such disability by diagnosis.

(e)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include his low back complaints therein.

(f)  Does the Veteran have a chronic disability(ies) manifested by wrist pain?  The examiner should specifically comment on the diagnosis of left wrist sprain and indicate whether there is also a diagnosis pertaining to the right wrist.  Identify any such disability by diagnosis.

(g)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include due to physical training/exercise in service.

The examiner must explain the rationale for all opinions.

3.  Thereafter, arrange for any further development suggested by the development ordered above (i.e., if the back is found to be service-connected and a neck disability is diagnosed, a medical opinion as to whether the neck disability was caused or aggravated by the back disability may be necessary).

4.  Review the record and readjudicate the claims for service connection for a neck disability, a bilateral wrist disability, to reopen a claim of service connection for a low back disability, and regarding the rating for the left shoulder disability.  If any remains denied, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

5.  Readjudicate the matter of the rating for tension headaches and advise the Veteran and his representative of the decision.  Then issue an appropriate SOC addressing that issue.  Advise the Veteran and his representative of the time afforded to perfect the appeal in this matter, and afford them opportunity to do so.  If this occurs, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


